FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                             VIVIAN LONG
                                                                                  Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                 MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                 P. O. Box 9540
                                                                                79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                   (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                     October 29, 2015

Danny Shead                                    Warren L. Clark
6902 Estacado Ln.                              Asst. Criminal District Attorney
Amarillo, TX 79109                             Randall County Justice Center
                                               2309 Russell Long Blvd., Suite 120
                                               Canyon, TX 79015
                                               * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-15-00164-CV, 07-15-00165-CV, 07-15-00166-CV
          Trial Court Case Numbers: 8460B, 8461B, 19154B

Style: Danny Lee Shead v. The State of Texas

Dear Mr. Shead and Counsel:

          The Court has issued mandate in the captioned causes.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

xc:      Honorable John B. Board (DELIVERED VIA E-MAIL)
         Jo Carter (DELIVERED VIA E-MAIL)